In the indictment appellant was charged with the unlawful sale of intoxicating liquor to Hagar Hooker; upon conviction his punishment was assessed at confinement in the penitentiary for one year.
Hagar Hooker testified that he bought a quart of whisky from the appellant for which he paid him four dollars; that he purchased the whisky and delivered it to Edwin Booth. Booth testified that he gave Hooker four dollars in order that he might buy a quart of whisky from the appellant; that he saw the transaction and saw appellant deliver to Hooker two quarts of whisky, giving him four dollars. One of the quarts was returned to the appellant.
The State's witnesses were cross-examined with the view of showing that Booth and Hooker had conspired to trap the appellant into making the sale.
Hooker's reputation for truth and veracity was also attacked.
The only question presented on appeal is the sufficiency of the evidence. The point is made that both Hooker and Booth were accomplices on account of the nature of the transaction. The Legislature has declared that the purchaser of intoxicating liquor unlawfully sold is not an accomplice witness. See Acts of Thirty-seventh *Page 460 
Legislature, First Called Session, Chapter 61, Subdivision 2c. Were it not for this statute, appellant's position might be plausible. See also Bush v. State, 68 Tex.Crim. Rep.; Huggins v. State, 210 S.W. Rep., 804; Franklin v. State,88 Tex. Crim. 342; Guyer v. State, 37 Tex.Crim. Rep.; Lamm v. State, No. 7719, not yet reported. The statute on the subject, however, forecloses the matter against the appellant.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                        October 17, 1923.